Citation Nr: 1206312	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-06 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Whether the reduction of the disability evaluation from 30 percent to 0 percent, effective February 1, 2008, for service-connected pseudofolliculitis barbae (PB) and dry skin was proper, to include restoration of the 30 percent evaluation or entitlement to a higher rating.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty for training from January 1987 to June 1987, and on active duty from August 1992 to June 1994 and from November 1995 to January 2002.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).

On his February 2009 Form 9, the Veteran requested a Board hearing at the RO.  However, in April 2010, he subsequently withdrew that request and indicated that he wanted his case forwarded to the Board for review.  

The issue of entitlement to service connection for skin disability, other than pseudofolliculitis barbae, to include seborrheic dermatitis, atopic dermatitis, nummular eczema and discoid lupus erythematous, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was initially awarded service connection for PB and dry skin of the face and neck by a December 2002 rating decision.  A 30 percent rating was assigned effective January 17, 2002.  Subsequently in an April 2006 decision, the RO proposed to reduce the rating to 0 percent (i.e. noncompensable).  Then, in a November 2007 rating decision, the RO did reduce the rating to 0 percent effective February 1, 2008, based on the findings of a July 2005 VA examination, which indicated that the Veteran's skin condition was intermittent in nature and that the Veteran did not have any current symptomatology.  It was noted that electronic medical records were reviewed, but no claims file was available.

Subsequently VA treatment records show that the Veteran experienced a facial rash with discharge and itching in November 2006.  Also on his February 2009 Form 9, the Veteran reported that his skin condition was not getting better as he still experienced intermittent facial eruptions.  Along with the Form 9, he submitted some photos tending to indicate that he was experiencing some level of facial skin symptomatology.  Accordingly, since the Veteran has alleged that his skin condition has worsened since he was last examined by VA in July 2005 and since there is medical evidence of record, which supports this assertion, a remand is necessary so that the Veteran may be afforded a contemporaneous VA examination to assess the current severity of his service-connected skin disability.  Records available for the period prior to the reduction should also be obtained.

Prior to arranging for the examination, the RO/AMC should obtain all records of VA treatment for skin disability from 2003 to the present.  The RO/AMC should also ask the Veteran to identify any additional sources of recent treatment or evaluation he has received for skin disability, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all records of VA treatment for skin disability from 2003 to the present.  The RO/AMC should also ask the Veteran to identify any additional sources of recent treatment or evaluation he has received for skin disability, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  All attempts to obtain records should be documented in the claims folder.

2.  Thereafter, the RO/AMC should arrange for a VA examination by an appropriate physician to determine the current severity of the Veteran's pseudofolliculitis barbae and dry skin.  The Veteran's claims folder, including the service treatment records, post-service treatment records and any photographs submitted by the Veteran, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  All clinical findings should be set forth in detail, including all symptoms, such as any itching or discharge from the disorder should be set forth.  Disfigurement, if any should be described.

3.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


